661 So. 2d 488 (1995)
STATE ex rel. David FLEURY
v.
STATE of Louisiana.
No. 93-KH-2898.
Supreme Court of Louisiana.
October 13, 1995.
Denied. As to most of the documents relator requests, he has not shown the required particularized need. State ex rel. Bernard v. Cr. D.C., 94-2247 (La. 4/28/95), 653 So. 2d 1174. As to his request for his indictment, the Court declines to order production of documents it normally provides even in the absence of a showing of particularized need. Cf. State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So. 2d 1094, in cases in which the limitations period of La.C.Cr.P. art. 930.8 has expired, unless the relator has made a showing of particularized need by filing an application which would fall under the exceptions of La.C.Cr.P. art. 930.8(A) and which needs the requested documents to support it. Bernard, 94-2247 at p. 2, 653 So.2d at 1175; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So. 2d 1189.